In an action by the respondent county for a judgment declaring certain airport property acquired and held by it to be held for a public use and to be exempt from taxation, and canceling and annuling certain assessments for taxation made by appellant, amended order denying appellant’s motions for summary judgment and to dismiss the complaint, and granting in part respondent’s motion to strike out certain allegations of appellant’s answer, insofar as appealed from, affirmed, with $10 costs and disbursements to respondent. No opinion. Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.